Exhibit 99 April 13, FOR IMMEDIATE RELEASE Contact:Randy J. Wiley, Treasurer Beacon Federal Bancorp, Inc. Telephone: (315) 433-0111 Ext. 1550 BEACON FEDERAL BANCORP, INC. ANNOUNCES COMPLETION OF ADDITIONAL STOCK REPURCHASE PLAN EAST SYRACUSE, NEW YORK – April 13, 2009 – Beacon Federal Bancorp, Inc. (the “Company”) (NASDAQ:BFED), the holding company for Beacon Federal (the “Bank”), announced today that the Company has completed the repurchase of 363,963shares of its outstanding common stock, at an average price of $8.31 in connection with its second stock repurchase program, which the Company commenced on March31 , 2009. “We are pleased with the completion of our second round of share repurchases which brings the total shares repurchased to 747,079,” remarked Ross J. Prossner, President and Chief Executive Officer.“The repurchases of shares, combined with the payment of a regular quarterly dividend, reflect our commitment to enhance shareholder value.” Beacon Federal Bancorp, Inc., through its subsidiary, Beacon Federal, offers banking and related financial services to both individual and commercial customers. The Bank is headquartered in East Syracuse, New York, with six full-service branches in Marcy and Rome, New York, Smartt and Smyrna, Tennessee, Tyler, Texas and Chelmsford, Massachusetts. Forward-Looking Statement This press release contains statements that are forward-looking, as that term is defined by the Private Securities Litigation Reform Act of 1995 or the Securities and Exchange Commission in its rules, regulations, and releases. The Bank and Company intend that such forward-looking statements be subject to the safe harbors created thereby. All forward-looking statements are based on current expectations regarding important risk factors including, but not limited to, real estate values and the impact of interest rates on financing.
